Citation Nr: 0727928	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  01-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied, in pertinent part, the 
veteran's service connection claim for a low back disability.

The veteran was afforded a video conference Board hearing in 
April 2002.  

In August 2003 and July 2006, the Board remanded the claim 
for additional development.  In May 2007, the Board requested 
a medical expert opinion.  All requested development has been 
completed.

Statements by the representative in August 2007 could be 
construed as a claim for a total disability rating based upon 
individual unemployability (TDIU).  The Board refers this 
matter to the RO for appropriate development.


FINDING OF FACT

There is evidence of an in-service back contusion, and a VA 
medical opinion links spondylolisthesis of the lumbosacral 
spine, with mechanical low back pain to active service. 


CONCLUSION OF LAW

A low back disability, characterized as spondylolisthesis of 
the lumbosacral spine, with mechanical low back pain was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2000 letter from the RO and in January 2004 
and July 2006 letters from the Appeals Management Center 
(AMC), the veteran was provided general notice for a service 
connection claim, as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (2006).  Although the record reflects 
that the veteran was not provided proper VCAA notice prior to 
the RO's initial denial of the claim, the claim was 
readjudicated after the AMC's letters, dated January 2004 and 
July 2006.  

Additionally, the veteran was not provided notice with 
respect to the effective-date element of a service connection 
claim prior to the initial denial of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as the Board has granted service connection for a 
low back disability, the RO will determine the effective 
date, and the veteran will have the opportunity to appeal the 
decision if he is not satisfied.  As a result, the veteran 
has not been unfairly prejudiced by the failure to provide 
notice of the effective-date element prior to adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004)

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining service medical records, VA treatment records, VA 
examination reports, a VA expert medical opinion, private 
medical records, and providing a personal hearing.  
Consequently, the duty to notify and assist has been met.

The veteran contends that he is entitled to service 
connection for residuals from a low back injury resulting 
from a motor vehicle accident in service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

In this case, the record demonstrates a low back injury in 
service and a current low back disability.  For the in-
service injury, service medical records indicate that the 
veteran was involved in a truck accident during service in 
1945.  The veteran was hospitalized and treated for injuries 
to his left shoulder and right wrist.  There is one reference 
in the service medical records to a back contusion related to 
the accident.  The veteran's October 1945 discharge 
examination does not show any reference to a low back injury 
in-service.  The veteran maintains that he has had some 
degree of back pain ever since the accident.  (Tr. 8, April 
2002 Board hearing)

Private medical records show that veteran was treated for a 
herniated nucleus pulposus involving the cervical spine in 
1954.  The records do not show complaints associated with the 
low back at that time.

Records from the veteran's previous employer, dated March 
1963, refer to an old back injury without further 
description.  The only diagnosis provided was 
spondylolisthesis.  An October 1985 entry made reference to a 
back problem from 1954 and stated that the veteran's regular 
duties were restricted because of it.

Private medical records, dated in January 1992, show that the 
veteran made a flexing turning motion with sudden onset of 
low back pain.  He was admitted to a local hospital, and X-
rays indicated a fracture involving the L2 superior end plate 
and degenerative spondylolisthesis at L5-S1, with a Grade I 
slip.

In support of his claim, the veteran submitted a January 2005 
letter from a private physician stating that the veteran has 
spondylolisthesis, severe arthritis and evidence of an old 
compression fracture.  The physician stated that he had 
"very little doubt" that the veteran's back injures were 
the result of the motor vehicle accident in service "unless 
there is something I am unaware of."

Based upon the above evidence, the Board sought a medical 
expert opinion.  The VA physician's report, dated May 2007, 
reviewed the veteran's history and pertinent medical records.  
The physician noted that the veteran has had a variety of 
lumbar spine X-rays and pointed out that the most recent 
ones, dated October 2006, show a 70 percent compression of L2 
as well as a Grade I or II spondylolisthesis L5-S1. 

The physician provided three diagnoses related to the 
veteran's low back pain: compression fracture of L2; 
degenerative joint disease, lumbar spine; and degenerative 
spondylolisthesis of L5-S1 (or spondylolisthesis unilateral 
of L5).  With regard to the compression fracture of L2, the 
physician found that it was "almost certainly" directly 
related to the 1992 flexion and twisting injury and cannot be 
attributed to the "contusion" to the low back which 
occurred with the 1945 truck accident in service.  However, 
the physician did attribute "general mechanical low back 
pain" as well as the spondylolisthesis to the veteran's in-
service accident.  The physician further indicated that only 
some of the veteran's pain can be attributed to the 1945 
accident.  "The percentage, which is attributable to that 
accident is, in my opinion, much less than the percentage 
that is attributable to the compression fracture, which 
occurred in January of 1992."

In an August 2007 written brief presentation, the veteran's 
representative states that the compression fracture is 
related to service.  On this point, the Board finds the May 
2007 etiological opinion from the VA physician to be 
persuasive evidence.  The VA physician based his opinion on 
the veteran's complete medical history in contrast to the 
January 2005 opinion from the veteran's private physician 
which does not consider the veteran's post-service history.  
In light of the more detailed report by the VA physician and 
his assessment of all the components of the veteran's back 
disorder, the Board finds this report more probative on the 
issue in question.  As a result, the Board finds that the 
compression fracture L2 is not related to service. 

Given the etiological opinions summarized above, and 
resolving any doubt in the veteran's favor, the Board finds 
that the spondylolisthesis of the lumbosacral spine, with 
mechanical low back pain is linked to service.  38 C.F.R. § 
3.102.  To this extent, service connection is granted.


ORDER

Service connection for a low back disability, characterized 
as spondylolisthesis of the lumbosacral spine, with 
mechanical low back pain, is granted.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


